Case 5:19-cv-02031-FMO-KK Document 23 Filed 02/20/20 Page 1 of 20 Page ID #:83



   1 ALAN M. RITCHIE (298989)

   2
     aritchie@pilgrimchristakis.com
     PILGRIM CHRISTAKIS LLP
   3 321 N. Clark Street, 26th Floor

   4 Chicago, Illinois 60654
     Telephone: (312) 924-1773
   5 Facsimile: (312) 939-0983

   6
       Attorneys for Defendant
   7 FIRST CONTACT LLC

   8
                      IN THE UNITED STATES DISTRICT COURT
   9                FOR THE CENTRAL DISTRICT OF CALIFORNIA
  10                            EASTERN DIVISION

  11 CHRISTOPHER HESKETH,

  12
                    Plaintiff,                    Case No. 5:19-cv-02031
  13

  14         vs.                                  FIRST CONTACT LLC’S ANSWER
                                                  AND AFFIRMATIVE DEFENSES
  15 FIRST CONTACT LLC,                           TO PLAINTIFF’S COMPLAINT
  16
                    Defendant.
  17

  18

  19                             ANSWER TO THE COMPLAINT
  20               Defendant First Contact, LLC (“First Contact”), by counsel,
  21
       respectfully answers Plaintiff Christopher Hesketh’s (“Plaintiff”) Complaint, as
  22
       follows:
  23
                                    NATURE OF ACTION
  24

  25         1.    Plaintiff brings this action against First Contact, LLC seeking redress
  26 for violations of the Telephone Consumer Protection Act (“TCPA”) pursuant to 47

  27 U.S.C. §227 et seq., violations of the Fair Debt Collection Practices Act (“FDCPA”)

  28

                                                 1
                                                           ANSWER AND AFFIRMATIVE DEFENSES
Case 5:19-cv-02031-FMO-KK Document 23 Filed 02/20/20 Page 2 of 20 Page ID #:84



   1 pursuant to 15 U.S.C. §1692 et seq., and violations of the Rosenthal Fair Debt

   2 Collection Practices Act (“RFDCPA”) pursuant to California Civil Code §1788 et

   3
       seq.
   4

   5 ANSWER: First Contact admits that Plaintiff brought this action for alleged

   6 violations of the TCPA, FDCPA, and RFDCPA. First Contact denies it violated the

   7 TCPA, FDCPA, or RFDCPA, and denies that Plaintiff suffered any damages as a

   8
       result of its conduct.
   9
                                JURISDICTION AND VENUE
  10

  11
              2.    This action arises under and is brought pursuant to the TCPA and

  12 FDCPA.

  13
       ANSWER: First Contact admits that Plaintiff brought this action for alleged
  14
       violations of the TCPA and FDCPA.
  15

  16
              3.    Subject matter jurisdiction is conferred upon this Court by 28 U.S.C.

  17 §1331, as the action arises under the laws of the United States.

  18
       ANSWER: First Contact admits that this Court has subject matter jurisdiction over
  19
       Plaintiff’s claims under the TCPA and FDCPA pursuant to 28 U.S.C. § 1331.
  20

  21
              4.    The Court has supplemental jurisdiction over Plaintiff’s RFDCPA

  22 claim pursuant to 28 U.S.C. §1337.

  23
       ANSWER: First Contact admits that this Court has supplemental jurisdiction over
  24
       Plaintiff’s claim under the RFDCPA pursuant to 28 U.S.C. § 1337.
  25

  26
              5.    Venue is proper in this Court pursuant to 28 U.S.C. §1391 as First

  27 Contact, LLC conducts business in the Central District of California and a

  28

                                                 2
                                                           ANSWER AND AFFIRMATIVE DEFENSES
Case 5:19-cv-02031-FMO-KK Document 23 Filed 02/20/20 Page 3 of 20 Page ID #:85



   1 substantial portion of the events or omissions giving rise to the claims occurred

   2 within the Central District of California.

   3

   4
       ANSWER: First Contact admits that it conducts business in the Central District of

   5 California. Although First Contact does not contest venue, it lacks knowledge or

   6 information sufficient to form a belief as to the truth of the remaining allegations

   7 contained in this paragraph and, on that basis, denies these allegations.

   8
                                             PARTIES
   9
             6.     Plaintiff is a natural person over 18-years-of-age who, at all times
  10

  11
       relevant, resided and was domiciled in the Central District of California.

  12 ANSWER: First Contact lacks knowledge or information sufficient to form a belief

  13
       as to the truth of the allegations contained in this paragraph and, on that basis,
  14
       denies these allegations.
  15

  16
             7.     First Contact, LLC (“First Contact”) is a Minnesota limited liability

  17 company with its registered office address in St. Paul, Minnesota, and its principal

  18 executive office in St. Petersburg, Florida. First Contact specializes in providing

  19 debt collection services to its clients in the financial services industry. First Contact

  20
       regularly and systematically does business in California and across the United
  21
       States. First Contact regularly attempts to collect debts allegedly owed by
  22

  23
       consumers residing in California.

  24 ANSWER: First Contact admits that it is a Minnesota limited liability company

  25
       with a principal place of business in St. Petersburg, Florida, and that it conducts
  26
       business in California. First Contact denies the remaining allegations in this
  27

  28
       paragraph.

                                                   3
                                                              ANSWER AND AFFIRMATIVE DEFENSES
Case 5:19-cv-02031-FMO-KK Document 23 Filed 02/20/20 Page 4 of 20 Page ID #:86



   1                               FACUTAL ALLEGATIONS
   2         8.      Plaintiff opened two credit cards with Credit One Bank, N.A. (“Credit
   3
       One”).
   4

   5 ANSWER: First Contact admits Plaintiff opened two credit cards with Credit One.

   6         9.      Upon information and belief, at the time Plaintiff applied for the Credit
   7 One credit cards, he provided Credit One with his cellular phone number ending in

   8
       5646 (“Plaintiff’s cellular phone number”).
   9

  10 ANSWER: First Contact admits that Plaintiff provided Credit One with his

  11 telephone number ending in 5646 at the time he applied for the Credit One credit

  12 cards, and consented to being called at that number. First Contact lacks knowledge

  13
       or information sufficient to form a belief as to the truth of the remaining allegations
  14
       contained in this paragraph and, on that basis, denies these allegations.
  15

  16
             10.     Plaintiff eventually defaulted on the Credit One credit card accounts

  17 (“subject debt”).

  18
       ANSWER: First Contact admits that Plaintiff defaulted on his Credit One credit
  19
       card accounts.
  20

  21
             11.     In early 2018, a party purporting to be “Credit One” started placing

  22 collection calls to Plaintiff’s cellular phone number attempting to collect on the

  23 subject debt.

  24
       ANSWER: First Contact lacks knowledge or information sufficient to form a belief
  25

  26
       as to the truth of the allegations contained in this paragraph and, on that basis,

  27 denies these allegations.

  28

                                                   4
                                                              ANSWER AND AFFIRMATIVE DEFENSES
Case 5:19-cv-02031-FMO-KK Document 23 Filed 02/20/20 Page 5 of 20 Page ID #:87



   1         12.    At all times relevant, Plaintiff believed the collection calls to have been
   2 placed by Credit One.

   3

   4
       ANSWER: First Contact lacks knowledge or information sufficient to form a belief

   5 as to the truth of the allegations contained in this paragraph and, on that basis,

   6 denies these allegations.

   7         13.    Immediately after the collection calls began, Plaintiff made multiple
   8
       oral requests that the collection calls cease during the phone calls he answered.
   9

  10 ANSWER: First Contact denies that Plaintiff made “multiple oral requests” to it to

  11 stop calling him. First Contact lacks knowledge or information sufficient to form a

  12 belief as to the truth of the remaining allegations contained in this paragraph and, on

  13
       that basis, denies these allegations.
  14
             14.    Notwithstanding Plaintiff’s numerous oral requests that collection calls
  15

  16
       cease, the collection calls persisted.

  17 ANSWER: First Contact denies that Plaintiff requested it stop calling him and thus

  18
       denies the allegations of this paragraph. First Contact lacks knowledge or
  19
       information sufficient to form a belief as to the truth of the remaining allegations
  20

  21
       contained in this paragraph and, on that basis, denies these allegations.

  22         15.    In June 2018, extremely frustrated with the incessant collection calls,
  23 Plaintiff sent a written correspondence to Credit One requesting that the intrusive

  24 collection calls cease.

  25

  26
       ANSWER: First Contact lacks knowledge or information sufficient to form a belief

  27 as to the truth of the allegations contained in this paragraph and, on that basis,

  28 denies these allegations.

                                                   5
                                                             ANSWER AND AFFIRMATIVE DEFENSES
Case 5:19-cv-02031-FMO-KK Document 23 Filed 02/20/20 Page 6 of 20 Page ID #:88



   1         16.    Notwithstanding Plaintiff’s written request that the collection calls
   2 cease, the collection calls persisted.

   3

   4
       ANSWER: First Contact denies that Plaintiff made a written request to it that calls

   5 cease and therefore denies the allegations of this paragraph. First Contact lacks

   6 knowledge or information sufficient to form a belief as to the truth of the remaining

   7 allegations contained in this paragraph and, on that basis, denies these allegations.

   8
             17.    On October 17, 2018, Plaintiff initiated arbitration proceedings against
   9
       Credit One seeking redress for the abusive collection calls.
  10

  11 ANSWER: First Contact admits Plaintiff initiated arbitration against Credit One on

  12 or about October 17, 2018. First Contact lacks knowledge or information sufficient

  13
       to form a belief as to the truth of the remaining allegations contained in this
  14
       paragraph and, on that basis, denies these allegations. First Contact denies that it
  15

  16
       made any abusive collection calls.

  17         18.    In the course of arbitration proceedings, Credit One disclosed that it
  18 was “First Contact, LLC” that placed all the collection calls to Plaintiff on behalf of

  19 Credit One.

  20

  21
       ANSWER: First Contact lacks knowledge or information sufficient to form a belief

  22 as to the truth of the allegations contained in this paragraph and, on that basis,

  23 denies these allegations.

  24         19.    Specifically, Plaintiff did not discover that it was First Contact that was
  25
       placing the collection calls until July 26, 2019 when Credit One responded to
  26
       Plaintiff’s interrogatories.
  27

  28 ANSWER: First Contact lacks knowledge or information sufficient to form a belief

                                                   6
                                                             ANSWER AND AFFIRMATIVE DEFENSES
Case 5:19-cv-02031-FMO-KK Document 23 Filed 02/20/20 Page 7 of 20 Page ID #:89



   1 as to the truth of the allegations contained in this paragraph and, on that basis,

   2 denies these allegations.

   3
             20.    Accordingly, Plaintiff issued a subpoena to First Contact in the
   4
       arbitration proceedings.
   5

   6 ANSWER: First Contact denies it was served with a subpoena in connection with

   7 the arbitration proceedings. First Contact lacks knowledge or information sufficient

   8
       to form a belief as to the truth of the remaining allegations contained in this
   9
       paragraph and, on that basis, denies these allegations.
  10

  11
             21.    First Contact did not respond to or otherwise acknowledge Plaintiff’s

  12 subpoena.

  13
       ANSWER: First Contact denies that it was served with a subpoena in connection
  14
       with the arbitration proceedings and thus denies the allegations of this paragraph.
  15

  16
             22.    In total, First Contact placed thousands of harassing collection calls on

  17 behalf of Credit One to Plaintiff’s cellular phone number from March 2018 through

  18 December 2018.

  19
       ANSWER: First Contact denies the allegations in this paragraph.
  20

  21
             23.    On many occasions, First Contact would place dozens of collection

  22 calls to Plaintiff’s cellular phone number in an eight-hour period.

  23
       ANSWER: First Contact denies the allegations in this paragraph.
  24
             24.    In the calls that Plaintiff did answer, Plaintiff was greeted by a
  25

  26
       noticeable period of “dead air” while First Contact’s telephone system attempted to

  27 connect Plaintiff to a live agent.

  28

                                                   7
                                                             ANSWER AND AFFIRMATIVE DEFENSES
Case 5:19-cv-02031-FMO-KK Document 23 Filed 02/20/20 Page 8 of 20 Page ID #:90



   1 ANSWER: First Contact lacks knowledge or information sufficient to form a belief

   2 as to the truth of the allegations contained in this paragraph and, on that basis,

   3
       denies these allegations.
   4
                25.   Specifically, there would be an approximate three-second pause
   5

   6
       between the time Plaintiff said “hello,” and the time that a live agent introduced

   7 themself as a Credit One representative.

   8
       ANSWER: First Contact lacks knowledge or information sufficient to form a belief
   9
       as to the truth of the allegations contained in this paragraph and, on that basis,
  10

  11
       denies these allegations.

  12            26.   Upon information and belief, First Contact placed the calls to Plaintiff’s
  13 cellular phone number using an automatic telephone dialing system that is

  14 commonly used in the debt collection industry to place calls to collect outstanding

  15
       debts.
  16

  17 ANSWER: First Contact denies that it placed calls to Plaintiff’s cellular phone

  18 number using an automatic telephone dialing system. First Contact lacks knowledge

  19 or information sufficient to form a belief as to the truth of the remaining allegations

  20
       contained in this paragraph and, on that basis, denies these allegations.
  21
                27.   Prior to July 2019, Plaintiff could not have known it was actually First
  22

  23
       Contact that was placing the calls to him because First Contact’s agents always

  24 identified themselves as “Credit One” in the phone calls that Plaintiff answered.

  25
       ANSWER: First Contact lacks knowledge or information sufficient to form a belief
  26
       as to the truth of the allegations contained in this paragraph and, on that basis,
  27

  28
       denies these allegations.

                                                    8
                                                              ANSWER AND AFFIRMATIVE DEFENSES
Case 5:19-cv-02031-FMO-KK Document 23 Filed 02/20/20 Page 9 of 20 Page ID #:91



   1         28.    At all times relevant, First Contact acted as an agent of Credit One.
   2
       ANSWER: The allegations of this paragraph contain a legal conclusion to which no
   3

   4
       response is required. To the extent a response is required, First Contact denies the

   5 allegations to the extent they are inconsistent with existing law.

   6                                        DAMAGES
   7         29.    First Contact’s harassing phone calls have severely disrupted Plaintiff’s
   8
       daily life and general well-being.
   9

  10 ANSWER: First Contact denies the allegations in this paragraph.

  11         30.    First Contact’s phone harassment campaign and illegal collection
  12 activities have caused Plaintiff actual harm, including but not limited to, invasion of

  13
       privacy, nuisance, wasting Plaintiff’s time, the increased risk of personal injury
  14
       resulting from the distraction caused by the phone calls, decreased daily
  15

  16
       productivity, aggravation that accompanies unwanted telephone calls, emotional

  17 distress, mental anguish, anxiety, loss of concentration, diminished value and

  18 functionality of his cellular phone, the loss of battery charge, and the per-kilowatt

  19 electricity costs required to recharge his cellular telephone as a result of increased

  20
       usage of his cellular phone.
  21

  22 ANSWER: First Contact denies the allegations in this paragraph.

  23         31.    Moreover, each time First Contact placed a telephone call to Plaintiff,
  24 First Contact occupied Plaintiff’s cellular phone such that Plaintiff was unable to

  25
       receive other phone calls or otherwise utilize his cellular phone while his phone was
  26
       ringing.
  27

  28 ANSWER: First Contact denies the allegations in this paragraph.

                                                  9
                                                             ANSWER AND AFFIRMATIVE DEFENSES
Case 5:19-cv-02031-FMO-KK Document 23 Filed 02/20/20 Page 10 of 20 Page ID #:92



   1                                         COUNT I
   2               Telephone Consumer Protection Act (47 U.S.C. §227 et seq.)
   3
             32.     Plaintiff restates and realleges paragraphs 1 through 31 as though fully
   4
       set forth herein.
   5

   6 ANSWER: First Contact incorporates by reference its answers to paragraphs 1

   7 through 31.

   8
             33.     First Contact placed or caused to be placed non-emergency calls,
   9
       including but not limited to the calls referenced above, to Plaintiff’s cellular phone
  10

  11
       number using an automatic telephone dialing system (“ATDS”) without his prior

  12 consent in violation of 47 U.S.C. §227(b)(1)(A)(iii).

  13
       ANSWER: First Contact denies the allegations in this paragraph.
  14
             34.     The TCPA defines ATDS as “equipment which has the capacity—(A)
  15

  16
       to store or produce telephone numbers to be called, using a random or sequential

  17 number generator; and (B) to dial such numbers.” 47 U.S.C. § 227(a)(1).

  18
       ANSWER: First Contact admits this paragraph quotes a portion of 47 U.S.C. § 227.
  19
             35.     Upon information and belief, based on the lack of prompt human
  20

  21
       response during the phone calls in which Plaintiff answered, First Contact used an

  22 ATDS to place calls to Plaintiff’s cellular phone number.

  23
       ANSWER: First Contact denies the allegations in this paragraph.
  24
             36.     Upon information and belief, the dialing system used by First Contact
  25

  26
       to place collection calls to Plaintiff has the capacity to (a) store phone numbers, and

  27 (b) dial those phone numbers automatically. Marks v. Crunch San Diego, LLC, 2018

  28 U.S. App. LEXIS 26883, at *25-26 (9th Cir. 2018) (“the statutory definition of

                                                  10
                                                             ANSWER AND AFFIRMATIVE DEFENSES
Case 5:19-cv-02031-FMO-KK Document 23 Filed 02/20/20 Page 11 of 20 Page ID #:93



   1 ATDS is not limited to devices with the capacity to call numbers produced by a

   2 ‘random or sequential number generator,’ but also includes devices with the

   3
       capacity to dial stored numbers automatically.”)
   4

   5 ANSWER: First Contact denies the allegations in this paragraph.

   6         37.    Upon information and belief, the dialing system employed by
   7 Defendant transfers the call to a live agent once a human voice is detected, thus

   8
       resulting in a lengthy pause after the called party speaks into the phone.
   9

  10 ANSWER: First Contact denies the allegations in this paragraph.

  11         38.    First Contact violated the TCPA by placing thousands of harassing
  12 phone calls to Plaintiff’s cellular phone number from March 2018 through

  13
       December 2018, using an ATDS without his prior express consent.
  14

  15 ANSWER: First Contact denies the allegations in this paragraph.

  16         39.    As pled above, Plaintiff revoked consent to be called on his cellular
  17 phone on multiple occasions during phone calls that he answered.

  18

  19
       ANSWER: First Contact denies the allegations in this paragraph.

  20         40.    Moreover, as pled above, Plaintiff sent a written correspondence to
  21 Credit One requesting that the collection calls cease.

  22
       ANSWER: First Contact lacks knowledge or information sufficient to form a belief
  23

  24
       as to the truth of the allegations contained in this paragraph and, on that basis,

  25 denies these allegations.

  26         41.    As pled above, Plaintiff was severely harmed by First Contact’s
  27 collection calls to his cellular phone.

  28

                                                   11
                                                              ANSWER AND AFFIRMATIVE DEFENSES
Case 5:19-cv-02031-FMO-KK Document 23 Filed 02/20/20 Page 12 of 20 Page ID #:94



   1 ANSWER: First Contact denies the allegations in this paragraph.

   2            42.    Upon information and belief, First Contact has no system in place to
   3
       document and archive whether it has consent to contact consumers on their cellular
   4
       phones.
   5

   6 ANSWER: First Contact denies the allegations in this paragraph.

   7            43.    Upon information and belief, First Contact has no policies and
   8
       procedures in place to honor the requests of consumers that the collection calls
   9
       cease.
  10

  11 ANSWER: First Contact denies the allegations in this paragraph.

  12            44.    Upon information and belief, First Contact knew its collection practices
  13
       were in violation of the TCPA, yet continued to employ them to maximize
  14
       efficiency and profits.
  15

  16 ANSWER: First Contact denies the allegations in this paragraph.

  17            45.    Pursuant to 47 U.S.C. §227(b)(3)(B), First Contact is liable to Plaintiff
  18
       for a minimum of $500 per call.
  19

  20 ANSWER: First Contact denies the allegations in this paragraph.

  21            46.    Moreover, pursuant to 47 U.S.C. §227(b)(3)(C), First Contact’s willful
  22 and knowing violations of the TCPA triggers this Honorable Court’s discretion to

  23
       triple the damages to which Plaintiff is otherwise entitled to.
  24

  25 ANSWER: First Contact denies the allegations in this paragraph.

  26                                           COUNT II
  27                  Fair Debt Collection Practices Act (15 U.S.C. §1692 et seq.)
  28

                                                     12
                                                               ANSWER AND AFFIRMATIVE DEFENSES
Case 5:19-cv-02031-FMO-KK Document 23 Filed 02/20/20 Page 13 of 20 Page ID #:95



   1         47.    Plaintiff restates and realleges paragraphs 1 through 31 as though fully
   2 set forth herein.

   3

   4
       ANSWER: First Contact incorporates by reference its answers to paragraphs 1

   5 through 46.

   6         48.    Plaintiff is a “consumer” as defined by FDCPA §1692a(3).
   7
       ANSWER: First Contact lacks knowledge or information sufficient to form a belief
   8

   9
       as to the truth of the allegations contained in this paragraph and, on that basis,

  10 denies these allegations.

  11         49.    The subject debt that First Contact was attempting to collect is a “debt”
  12 as defined by FDCPA §1692a(5) because Plaintiff used the Credit One credit card

  13
       accounts to make purchases for personal purposes.
  14

  15 ANSWER: First Contact lacks knowledge or information sufficient to form a belief

  16 as to the truth of the allegations contained in this paragraph and, on that basis,

  17 denies these allegations.

  18
             50.    First Contact is a “debt collector” as defined by §1692a(6) because it
  19
       regularly collects debts and uses the mail and/or the telephones to collect delinquent
  20

  21
       consumer accounts.

  22 ANSWER: First Contact denies the allegations in this paragraph.

  23

  24
             a. Violations of FDCPA §1692d
  25

  26
             51.    Pursuant to §1692d of the FDCPA, a debt collector is prohibited from

  27 engaging “in any conduct the natural consequence of which is to harass, oppress, or

  28 abuse any person in connection with the collection of a debt.”

                                                   13
                                                              ANSWER AND AFFIRMATIVE DEFENSES
Case 5:19-cv-02031-FMO-KK Document 23 Filed 02/20/20 Page 14 of 20 Page ID #:96



   1 ANSWER: First Contact admits this paragraph quotes a portion of Section 1692d

   2 of the FDCPA.

   3
             52.    §1692d(5) further prohibits “causing a telephone to ring or engaging
   4
       any person in telephone conversation repeatedly or continuously with intent to
   5

   6
       annoy, abuse, or harass any person at the called number.”

   7 ANSWER: First Contact admits this paragraph quotes a portion of Section

   8
       1692d(5) of the FDCPA.
   9
             53.    First Contact violated §§1692d and d(5) when it placed thousands of
  10

  11
       collection calls to Plaintiff’s cellular phone number from March 2018 through

  12 December 2018 attempting to collect the subject debt.

  13
       ANSWER: First Contact denies the allegations in this paragraph.
  14
             54.    First Contact’s behavior of systematically calling Plaintiff’s cellular
  15

  16
       phone number in an attempt to collect the subject debt was harassing and abusive.

  17 ANSWER: First Contact denies the allegations in this paragraph.

  18
             55.    First Contact’s collection calls to Plaintiff were made with the specific
  19
       intent of annoying, harassing, and abusing the Plaintiff.
  20

  21 ANSWER: First Contact denies the allegations in this paragraph.

  22         56.    The fact that First Contact knowingly placed calls to Plaintiff after
  23
       Plaintiff made numerous requests that the calls cease is illustrative of First Contact’s
  24
       intent to harass and annoy Plaintiff.
  25

  26 ANSWER: First Contact denies the allegations in this paragraph.

  27

  28

                                                  14
                                                             ANSWER AND AFFIRMATIVE DEFENSES
Case 5:19-cv-02031-FMO-KK Document 23 Filed 02/20/20 Page 15 of 20 Page ID #:97



   1         57.    First Contact violated §1692d(6) by falsely identifying itself as “Credit
   2 One” instead of identifying itself by its real name.

   3

   4
       ANSWER: First Contact denies the allegations in this paragraph.

   5         58.    At no time during any communications with Plaintiff did First Contact
   6 notify Plaintiff that it was not actually Credit One and merely calling on behalf of

   7 Credit One. Such conduct is deceptive and is expressly prohibited by the FDCPA.

   8

   9
       ANSWER: First Contact denies the allegations in this paragraph.

  10         b. Violations of FDCPA §§1692f
  11         59.    Pursuant to §1692f of the FDCPA, a debt collector is prohibited from
  12 using “unfair or unconscionable means to collect or attempt to collect any debt.”

  13

  14
       ANSWER: First Contact admits this paragraph quotes a portion of Section 1692f of

  15 the FDCPA.

  16         60.    First Contact violated §1692f by employing unfair and unconscionable
  17 means to attempt to collect a debt by placing thousands of collection calls to

  18
       Plaintiff’s cellular phone number from March 2018 through December 2018.
  19

  20 ANSWER: First Contact denies the allegations in this paragraph.

  21         c. Violations of FDCPA §1692e
  22         61.    Pursuant to §1692e of the FDCPA, a debt collector is prohibited from
  23
       making “any false, deceptive, or misleading representation” in connection with the
  24
       collection of a debt.
  25

  26 ANSWER: First Contact admits this paragraph quotes a portion of Section 1692e

  27 of the FDCPA.

  28

                                                 15
                                                            ANSWER AND AFFIRMATIVE DEFENSES
Case 5:19-cv-02031-FMO-KK Document 23 Filed 02/20/20 Page 16 of 20 Page ID #:98



   1          62.    Section 1692e(14) of the FDCPA specifically prohibits a debt collector
   2 from using any name other than the true name of the debt collector’s business.

   3

   4
       ANSWER: The allegations of this paragraph are legal conclusions to which no

   5 answer is required. In the event an answer is required, First Contact denies the

   6 allegations contained in this paragraph to the extent they are inconsistent with

   7 existing law.

   8
              63.    First Contact violated §1692e(14) by using a name other than the true
   9
       name of its business when it falsely held itself out to be Credit One during phone
  10

  11
       calls with Plaintiff.

  12 ANSWER: First Contact denies the allegations in this paragraph.

  13
              d.     Violations of FDCPA §1692g
  14
              64.    Pursuant to §1692g of the FDCPA, a debt collector must send the
  15

  16
       consumer a 30-day validation notice informing the consumer of the right to dispute

  17 the validity of the debt within five days of the initial communication with the

  18 consumer.

  19
       ANSWER: The allegations of this paragraph are legal conclusions to which no
  20

  21
       answer is required. In the event an answer is required, First Contact denies the

  22 allegations contained in this paragraph to the extent they are inconsistent with

  23 existing law.

  24          65.    First Contact violated §1692g by failing to send Plaintiff the 30-day
  25
       validation notice within five days of First Contact’s first communication with
  26
       Plaintiff (First Contact’s first phone call to Plaintiff), which was in March 2018.
  27

  28 ANSWER: First Contact denies the allegations in this paragraph.

                                                  16
                                                             ANSWER AND AFFIRMATIVE DEFENSES
Case 5:19-cv-02031-FMO-KK Document 23 Filed 02/20/20 Page 17 of 20 Page ID #:99



   1         66.    As pled above, Plaintiff was severely harmed by First Contact’s unfair
   2 and abusive collection practices.

   3

   4
       ANSWER: First Contact denies the allegations in this paragraph.

   5                                       COUNT III
   6     Rosenthal Fair Debt Collection Practices Act (Cal. Civ. Code §1788 et seq.)
   7         67.    Plaintiff restates and realleges paragraphs 1 through 31 as though fully
   8
       set forth herein.
   9

  10 ANSWER: First Contact incorporates by reference its answers to paragraphs 1

  11 through 66.

  12         68.    California Civil Code § 1788.17 provides:
  13
                    Notwithstanding any other provision of this title, every debt
  14                collector collecting or attempting to collect a consumer debt shall
                    comply with the provisions of Section 1692b to 1692j, inclusive,
  15                of, and shall be subject to the remedies in Section 1692k of,
  16
                    Title 15 of the United States Code.

  17 ANSWER: First Contact admits this paragraph quotes a portion of Section 1788.17

  18 of the California Civil Code.

  19         69.    As pled above, First Contact violated 15 U.S.C. §§1692d, 1692f,
  20
       1692e, and 1692g; therefore violating Cal. Civ. Code §1788.17.
  21

  22 ANSWER: First Contact denies the allegations in this paragraph.

  23                              AFFIRMATIVE DEFENSES
  24         Defendant First Contact LLC (“First Contact”), by counsel, states as its
  25
       Affirmative Defenses to Plaintiff Christopher Hesketh’s (“Plaintiff”) Complaint as
  26
       follows:
  27

  28
                                     First Affirmative Defense

                                                 17
                                                            ANSWER AND AFFIRMATIVE DEFENSES
Case 5:19-cv-02031-FMO-KK Document 23 Filed 02/20/20 Page 18 of 20 Page ID #:100



    1         1.     Plaintiff’s claims are barred, in whole or in part, by Article III of the
    2 United States Constitution because Plaintiff has not suffered any injury-in-fact

    3
        sufficient to give him standing to bring this suit.
    4
                                      Second Affirmative Defense
    5

    6
              2.     To the extent Plaintiff suffered any actual damages, which First Contact

    7 denies, then Plaintiff’s claims are subject to the defense of failure to mitigate.

    8                                 Third Affirmative Defense
    9         3.     First Contact denies that it used an automatic telephone dialing system
   10
        (“ATDS”) or prerecorded/artificial voice to contact Plaintiff, as those terms are
   11
        defined by relevant law. However, to the extent Plaintiff establishes otherwise,
   12

   13
        Plaintiff consented to being contacted via ATDS and/or prerecorded/artificial voice

   14 and never revoked such consent.

   15                                 Fourth Affirmative Defense
   16         4.     Plaintiff expressly consented to be contacted via ATDS or
   17
        prerecorded/artificial voice as part of a contractual bargained-for-exchange and he
   18
        may not unilaterally revoke that consent. Reyes v. Lincoln Auto. Fin. Servs., 861
   19

   20
        F.3d 51, 53 (2d Cir. 2017).

   21                                  Fifth Affirmative Defense
   22         5.     First Contact denies that it violated the Fair Debt Collection Practices
   23 Act or the Rosenthal Fair Debt Collection Practices Act. However, to the extent

   24
        Plaintiff proves a violation occurred, any violation was not intentional and would
   25
        have resulted from a bona fide error notwithstanding the maintenance of procedures
   26

   27
        reasonably adapted to avoid such error. These procedures and protocols are

   28 reasonably adapted to avoid violations of the Fair Debt Collection Practices Act and

                                                    18
                                                               ANSWER AND AFFIRMATIVE DEFENSES
Case 5:19-cv-02031-FMO-KK Document 23 Filed 02/20/20 Page 19 of 20 Page ID #:101



    1 Rosenthal Fair Debt Collection Practices Act.

    2                                 Sixth Affirmative Defense
    3
              6.     Plaintiff’s claims for alleged violations of the Fair Debt Collection
    4
        Practices Act and Rosenthal Fair Debt Collection Practices Act are barred by their
    5

    6
        respective statutes of limitations.

    7         WHEREFORE, Defendant First Contact LLC respectfully requests that
    8 Plaintiff’s Complaint be dismissed with prejudice, the Court enter judgment in its

    9 favor and against Plaintiff, and award it any further relief the Court deems just and

   10
        equitable.
   11
                                                  Respectfully submitted,
   12

   13                                             FIRST CONTACT LLC
   14
                                                  By: /s/ Alan M. Ritchie
   15                                                    One of its Attorneys
   16
                                                  Alan M. Ritchie (298989)
   17                                             aritchie@pilgrimchristakis.com
                                                  PILGRIM CHRISTAKIS LLP
   18
                                                  321 N. Clark Street, 26th Floor
   19                                             Chicago, Illinois 60654
                                                  Telephone: (312) 924-1773
   20
                                                  Facsimile: (312) 379-8547
   21

   22

   23

   24

   25

   26

   27

   28

                                                   19
                                                              ANSWER AND AFFIRMATIVE DEFENSES
Case 5:19-cv-02031-FMO-KK Document 23 Filed 02/20/20 Page 20 of 20 Page ID #:102



    1                           CERTIFICATE OF SERVICE
    2        Alan M. Ritchie, an attorney, certifies that on February 20, 2020, he
    3 electronically filed the foregoing Defendant First Contact LLC’s Answer and
      Affirmative Defenses to Plaintiff’s Complaint with the Clerk of the Court by using
    4
      the CM/ECF system, which will send a notice of electronic filing to all counsel of
    5 record.

    6

    7                                                    /s/ Alan M. Ritchie

    8

    9

   10

   11

   12

   13

   14

   15

   16

   17

   18

   19

   20

   21

   22

   23

   24

   25

   26

   27

   28

                                                20
                                                          ANSWER AND AFFIRMATIVE DEFENSES
